 1

 2                                       JS-6

 3                                                      March 3, 2020

 4                                                          VPC

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                 WESTERN DIVISION

11   UNITED STATES OF AMERICA,             No. CV 12-1802-SJO(AGRx)

12             Plaintiff,                  [PROPOSED]
                                           FINAL JUDGMENT OF FORFEITURE
13                  v.

14   ONE REAL PROPERTY LOCATED IN
     OCOEE, FLORIDA; AND FIVE
15   SEPARATE REAL PROPERTIES ALL
     LOCATED IN ORLANDO, FLORIDA,
16
               Defendants.
17

18
     MACY’S INC. AND MACY’S
19   MERCHANDISING, INC.,
20
               Claimants.
21

22
          Pursuant to the stipulation and request of plaintiff United
23
     States of America and claimants Macy’s Inc. and Macy’s Merchandising,
24
     Inc. (collectively, “Macy’s”), the Court hereby enters this Final
25
     Judgment of Forfeiture, based on the following findings:
26
          1.   This Court has jurisdiction over the subject matter of this
27
     action and the parties consent hereto.
28
 1         2.   The Complaint for Forfeiture states a claim for relief

 2   pursuant to 21 U.S.C. § 881(a)(6).

 3         3.   Notice of this action has been given and published as

 4   required by law.   All potential claimants other than Macy’s are

 5   deemed to have admitted the allegations of the Complaint for

 6   Forfeiture to be true with respect to the defendant properties.     The

 7   allegations set out in the Complaint are sufficient to establish a

 8   basis for forfeiture.

 9         4.   Macy’s has withdrawn its claim to the defendant properties

10   and to the substitute res for the defendant properties.

11   ///

12   ///

13   ///

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                   2
 1        5.   The United States of America shall have judgment as to the

 2   interests of Macy’s and all other claimants in the substitute res for

 3   the defendant properties. The substitute res for the defendant

 4   properties is hereby condemned and forfeited to the United States of

 5   America, which shall dispose of the substitute res according to law.

 6
     DATED: March 3, 2020
 7

 8                                           HON. S. JAMES OTERO
                                        UNITED STATES DISTRICT JUDGE
 9

10

11

12
     Submitted by,
13
     NICOLA T. HANNA
14   United States Attorney
     BRANDON D. FOX
15   Assistant United States Attorney
     Chief, Criminal Division
16   STEVEN R. WELK
     Assistant United States Attorney
17   Chief, Asset Forfeiture Section
18
     /s/ Brent A. Whittlesey
19   BRENT A. WHITTLESEY
     Assistant United States Attorney
20
     Attorneys for Plaintiff
21   UNITED STATES OF AMERICA
22

23

24

25

26

27

28

                                  3
